Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 7, 13 and 22 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Torka et al. (US 7,341,290) shows: A latch apparatus of a tailgate for a vehicle, the apparatus comprising: 
a base (11; Torka et al.)supporting a driving motor (52; Torka et al.) for supplying power and having an insertion groove (13; Torka et al.) for inserting a striker; 
a latch lever  (20; Torka et al.)rotatably disposed close to the insertion groove of the base, the latch lever being pushed to rotate when the striker is inserted into the insertion groove, and covering the striker inserted in the insertion groove; 
a release unit (30; Torka et al.) disposed close to the latch lever on the base, the release unit configured to transmit power from the driving motor, fix a position of the 
a cinching unit  (43,40,15; Torka et al.) disposed close to the release unit on the base, the cinching unit being operated by the power from the driving motor, and further rotating the latch lever to restrict the striker inserted in the insertion groove when the driving motor is operated with the latch lever covering the striker.
 
Torka et al. fails to show: wherein the main gear comprises an operating protrusion extending a predetermined length in a circumferential direction and the release lever is rotatably disposed on the base with a first end positioned in a rotational radius of the operating protrusion according to rotation of the main gear and a second end positioned in a rotational radius of the latch lever;.
While all the individual structural elements may be found in references of record, function in sizing of elements would require a modification, there is no motivation to make the modification required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675